LACOMBE, Circuit Judge.
The widow and administratrix of the insured is not a party, and has no standing in this cause. The court is not prepared, upon no further evidence than that now presented, to hold that the suit is eollusive and a fraud upon the court. The motion, therefore, must be denied, and the stay vacated. Nevertheless it would seem to be an unnecessary expense, and a waste of the time of all concerned, to proceed with the taking of testimony in this cause upon a bill of such doubtful equity. If, therefore, any witness before the examiner should decline to answer a question put to him by either side, the court would probably not be astute to compel him to do so until the sufficiency of the bill has been tested by demurrer.